WiNSLOW, C. J.
The legal propositions decided in this case are:
1. The primary department of a public school does not include the sixth, seventh, and eighth grades, and one who contracts to teach the primary department' cannot be required to teach said grades in their grade work, even though the clasáes be sent to the primary room. If there was any doubt as to *628what gi’ades in our school system are primary grades that doubt is removed by sec. 452c, Stats. 1913, wbicb names the first four grades as such grades.
2. The evidence was sufficient to take to the jury the question whether the board prevented the plaintiff from proceeding to fulfil her contract to teach the primary department. When all the members of the board are present, official action may be taken although the meeting be not formally called or the action formally recorded in the minutes.
By the Gourt. — Judgment reversed, and action remanded for a new trial.